Citation Nr: 0115069	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the thoracic spine.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.

Although in his December 1999 substantive appeal the veteran 
requested a hearing before the Board in Washington, D.C., the 
veteran subsequently stated that he would be unable to attend 
the hearing in correspondence received in March 2001.  He did 
not request that another hearing be scheduled.

The issue of whether the veteran has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for a left shoulder disability will be addressed 
in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's thoracic spine degenerative arthritis is 
manifested primarily by subjective complaints of pain, X-ray 
evidence of degenerative arthritis with objective evidence of 
muscle spasm and slight limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for degenerative 
arthritis of the thoracic spine have been met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to at least a 10 
percent rating for service-connected arthritis of the dorsal 
spine.  He states that his condition has worsened.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In June 1999, the veteran 
was provided a VA orthopedic medical examination.  He was 
provided a copy of the rating decision denying his claim and 
notice of his appellate rights in September 1999.  A 
statement of the case was issued in October 1999, which 
discusses the evidence of record, the applicable statutory 
and regulatory law and the reasons his claim was denied.  In 
March 2001, the veteran submitted VA treatment records dating 
from June 1999 to March 2001.  That same month, his 
representative waived the RO's initial consideration of this 
evidence.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

A May 1974 Board decision granted service connection for 
degenerative changes in the dorsal spine.  A June 1974 rating 
decision granted the veteran a 10 percent rating for his 
dorsal spine disability.  In April 1993, the veteran wrote 
the RO, renouncing his disability compensation payments.  He 
requested that his disability payments be reinitiated in 
March 1999.

During his June 1999 VA orthopedic examination, the veteran 
complained of recurring upper back pain with lifting and pain 
radiation up and down and to the sides of his back.  
Examination revealed a bony prominence of the spinous 
processes of the mid thoracic spine with no palpable 
tenderness.  His grip strength was 2/5 bilateral and 1/5 in 
the biceps of both arms.  The examiner noted that the veteran 
had muscle spasm.  Lumbosacral spine flexion was to 90 
degrees and extension to 20 degrees without pain.  Lateral 
flexion was to 40 degrees towards the right and to 35 degrees 
to the left.  Rotation was to 30 degrees bilaterally.  There 
was no evidence of pain on range of motion testing, or of 
excessive fatigability, incoordination.  X-ray studies of the 
dorsal spine showed trace to mild degenerative alterations of 
the spine.  The diagnosis was mild osteoarthritis of the 
thoracic spine.

VA treatment records, dating from June 1999 to March 2001, 
show that in January 2001, he complained of left shoulder and 
back pain.  He indicated that he took Motrin as needed for 
his pain.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Under Code 5003, degenerative arthritis is rated according to 
limitation of motion of the affected part.  When limitation 
of motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is in order with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups; a 20 
percent rating is appropriate with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5291, a 10 percent evaluation is 
warranted for moderate or severe limitation of the dorsal 
(thoracic) spine.  A 0 percent rating is assigned under Code 
5291 for slight limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Initially, the Board notes that the medical evidence fails to 
reveal limitation of dorsal spine motion that satisfies the 
criteria for a 10 percent rating under Code 5291.  However, 
the objective evidence does indicate that the veteran has 
degenerative changes to his dorsal spine, as well as slight 
limitation of motion.  Therefore, a 10 percent evaluation is 
warranted under the provisions of Code 5003.  A 20 percent 
evaluation is not warranted under this Code as there is no 
evidence of occasional incapacitating exacerbations.  

The Board notes that, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The veteran did not complain of thoracic spine weakness, 
fatigability or incoordination and there was no objective 
evidence of such at the time of his examination.  He has 
complained of thoracic spine pain, but the examiner 
specifically indicated that there was no evidence of pain on 
range of motion testing and that there was no evidence of 
significant further loss in range of motion after exercise.  
Considering the limitation of motion with pain on motion, the 
Board does not conclude that the veteran's disability picture 
more closely resembles the severity required for a rating 
greater than 10 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45 and 
4.59; DeLuca.

There are other diagnostic codes for evaluating the dorsal 
spine that provide a rating greater than 10 percent.  
However, there is no evidence of vertebral fracture, Code 
5285, or ankylosis, Code 5288.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board also finds that the veteran's dorsal spine 
arthritis is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's dorsal spine arthritis has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.  


ORDER

A rating of 10 percent for degenerative changes of the 
thoracic spine, is granted, subject to the provisions 
governing payment of monetary benefits.



REMAND

The Board construes the veteran's VA Form 9, received in 
December 1999, as a notice of disagreement with the RO's 
September 1999 rating decision, finding that he had not 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a left shoulder 
disability.  In such cases, the appellate process has 
commenced and the veteran is entitled to a statement of the 
case on the issue.  See Pond v. West, 12 Vet App 341 (1999); 
Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits under the aforementioned guidance, the 
issue of whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a left shoulder disability is to be remanded 
to the RO for additional action.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should, in accordance with 
applicable procedures, consider any 
pertinent evidence obtained since the 
veteran's December 1999 Notice of 
Disagreement, and as appropriate, issue a 
Statement of the Case on the issue of 
whether the veteran has submitted new and 
material evidence to reopen his claim of 
entitlement to service connection for a 
left shoulder disability, if the matter 
remains denied.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order. The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



